                           IN THE UNITED STATES DISTRICT COURT FOR
                                 THE SOUTHERN DISTRICT OF GEORGIA
                                          SAVANNAH DIVISION


          UNITED STATES OF AMERICA,

                                                               Case No.      CR418-031


          COREY WILSON,
                                 Defendant.




                  Steven    H.   Lee   counsel   of   record   for   the   United   States   of

          America in the above-styled case has moved for leave of absence.

          The Court is mindful that personal and professional obligations

          require the absence of counsel on occasion. The Court, however,

          cannot accommodate its schedule to the thousands of attorneys who

          practice within the Southern District of Georgia.

                  Counsel may be absent at the times requested. However, nothing

          shall prevent the case from going forward; all discovery shall

          proceed, status conferences, pretrial conferences, and trial shall

          not be interrupted or delayed. It is the affirmative obligation of

          counsel to provide a fitting substitute.


                  SO ORDERED this          ?"day of October 2018.


                                                  WILLIAM T. MOORE,         JRl
                                                  UNITED   STATES     DISTRICT      COURT
                                                  SOUTHERN DISTRICT         OF GEORGIA


            -sr



   V.-'

0::1_ ZC.   ■a:
                     O
UJCJ3<
            cr
            cv

            «_■
            cr
     •oo
  cn
            ssa
            OvI
